narcotics for her new companions but failed to find a buyer. When she
                 returned to the motel room empty-handed she told Taz and Lavelle-Taylor
                 that she could not work as a prostitute for them and asked how much she
                 owed them for the methamphetamine she used the night before. Lavelle-
                 Taylor told the victim that she owed him $500 and that she was going to
                 prostitute and not leave "until it was done." The victim believed she had
                 only used $60 worth of methamphetamine. Although Lavelle-Taylor told
                 her she could not leave, the victim left the motel room and told another
                 associate in the motel about her predicament. The associate gave her a
                 few dollars and encouraged her to get on a bus and leave the area.
                 Instead, the victim returned to the motel room to collect her belongings
                 which included the hypodermic needles that she used to get high. Lavelle-
                 Taylor and Taz told the victim she could not have her belongings back and
                 again told her that she could not leave. Later, Taz repeatedly punched the
                 victim in the head and gave the victim's estranged husband permission to
                 sexually assault her in the motel bathroom. Taz also showed the victim a
                 Taser electroshock weapon, claimed to keep a handgun under the
                 mattress, and told the victim that they were going to take her to
                 California, make her a prostitute, and then Taz was going to kill her.
                 Another witness testified that Taz called the victim a "hostage." Lavelle-
                 Taylor and Taz placed the bed against the door and rearranged the other
                 furniture so that the victim could not escape. The following day, Taz and
                 Lavelle-Taylor took the victim to the greyhound bus station where they
                 unsuccessfully attempted to purchase three bus tickets to San Francisco.
                 Short on money, the pair took the victim to another motel. There, the
                 victim mouthed "help me" to a man at the front desk, ran into the
                 manager's office when he opened the door, and begged him to call the
                 police. When the manger called the police, Taz and Lavelle-Taylor fled.
SUPREME COURT    According to the victim, throughout the incident Lavelle-Taylor was
        OF
     NEVADA
                                                      2
(0) 1947A    e
                    "backing" Taz up and "basically enforcing what she says. So if I did try to
                    get away, he would go after me." On one occasion, Lavelle-Taylor told the
                    victim, "just listen to Taz, don't say anything, and everything will be fine."
                                We conclude that a rational juror could infer from these
                    circumstances that Lavelle-Taylor directly committed second-degree
                    kidnapping. See NRS 195.020; NRS 200.310(2). The jury's verdict will not
                    be disturbed on appeal where, as here, sufficient evidence supports the
                    conviction. Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20 (1981);
                    Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003)
                    (circumstantial evidence alone may sustain a conviction).
                                Second, Lavelle-Taylor contends that the district court erred
                    by failing to give a mere presence jury instruction sua sponte. "Failure to
                    object or to request an instruction precludes appellate review, unless the
                    error is patently prejudicial and requires the court to act sua sponte to
                    protect a defendant's right to a fair trial."    Flanagan v. State, 112 Nev.
                    1409, 1423, 930 P.2d 691, 700 (1996). Lavelle-Taylor has not
                    demonstrated that the absence of a mere presence jury instruction was so
                    patently prejudicial that the district court was required to issue this
                    instruction sua sponte to protect his right to a fair trial
                                Third, Lavelle-Taylor contends that the district court erred by
                    admitting evidence that the victim was sexually assaulted by her
                    estranged husband while she was in Taz and Lavelle-Taylor's motel room.
                    Lavelle-Taylor failed to object and we review for plain error. NRS
                    178.602; Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003). Lavelle-
                    Taylor has the burden of establishing that the district court erred, this
                    error was plain or clear from the record, and the error affected his
                    substantial rights.   Green, 119 Nev. at 545, 80 P.3d at 95. Instead of
                    persuading this court, however, Lavelle-Taylor admits that the
SUPREME COURT       prohibitions discussed in Tinch v. State, 113 Nev. 1170, 946 P.2d 1061
       OF
    NEVADA
                                                           3
(0) 1947A 4A4g4,9
                (1997), and Bigpond v. State, 128 Nev.      , 270 P.3d 1244 (2012), "do not
                explicitly apply." We agree. Moreover, it is not plain or clear from the
                record that the evidence of sexual assault was not admissible under the
                res gestae doctrine or that the probative value of the evidence was
                substantially outweighed by the danger of unfair prejudice.       See NRS
                48.035(1), (3). Lavelle-Taylor has not demonstrated that the district court
                plainly erred.
                              Fourth, Lavelle-Taylor contends that the district court erred
                by allowing a police officer to testify about "street culture" and "street
                logic." Lavelle-Taylor failed to object and we review for plain error. NRS
                178.602; Green, 119 Nev. at 545, 80 P.3d at 95. Lavelle-Taylor contends
                that the officer lacked sufficient personal knowledge about these topics to
                offer his opinion on the subject. However, because Lavelle-Taylor failed to
                object or voir dire the witness, this court has no information about the
                officer's personal knowledge to substantiate the alleged error. Therefore,
                Lavelle-Taylor has not demonstrated plain error.
                              Having considered Lavelle-Taylor's contentions and concluded
                that they lack merit, we
                              ORDER the judgment of conviction AFFIRMED.




                                                                                         J.
                Parraguirre                                Saitta

                cc: Hon. David A. Hardy, District Judge
                     Richard F. Cornell
                     Attorney GenerallCarson City
                     Washoe County District Attorney
SUPREME COURT
        OF
                     Washoe District Court Clerk
     NEVADA
                                                      4
(0) I94Th